1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                               EASTERN DISTRICT OF CALIFORNIA

8

9
     THE UNITED STATES OF AMERICA,                     )     Case No. 1:19-CR-0015-DAD
                                                       )
10                            Plaintiff,               )     AMENDED ORDER GRANTING
                                                       )     APPLICATION FOR TRAVEL COSTS
                    vs.                                )
11                                                           PURSUANT TO 18 U.S.C. §4285
                                                       )
12   ERASMO VILLEGAS-SUAREZ,                           )
                                                       )
13                            Defendant.               )
                                                       )
14

15
     TO: THE UNITED STATES MARSHAL, EASTERN DISTRICT OF CALIFORNIA:
16
            GOOD CAUSE APPEARING, and upon the Declaration of Vanessa Villegas, the Court
17
     finds that defendant Erasmo Villegas is financially unable to provide the necessary costs for
18

19   transportation to the Eastern District Court in Fresno, California, for the duration of his trial

20   which is scheduled to commence on September 9, 2019, and is estimated to last 2 weeks.
21
            IT IS HEREBY ORDERED, pursuant to 18 U.S.C. §4285, that the United States
22
     Marshals Service for the Eastern District of California furnish transportation costs to Erasmo
23
     Villegas for travel from Bakersfield to Fresno for the duration of his trial, not to exceed the
24

25   amount authorized as a per diem allowance for travel under section 5702(a) of title 5, United

26   States Code. Since trial is set to begin on September 9, 2019, and the request for transportation
27
     costs was recently submitted, the Marshals Service is authorized to reimburse appropriate
28
     transportation costs, as opposed to advancing the transportation costs, and such costs should be




                                                       -1-
1    supported by documentation of travel expenses, such as gas receipts, and for other allowable
2
     expenses.
3

4
     IT IS SO ORDERED.

5
        Dated:    September 6, 2019                         /s/ Barbara   A. McAuliffe              _
6                                                     UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -2-
